      Case 1:19-cv-02431-AJN-SDA Document 119 Filed 06/19/20 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 Elohim EPF USA, Inc.,                                                  6/19/2020

                                Plaintiff,
                                                            1:19-cv-02431 (AJN) (SDA)
                    -against-
                                                            ORDER
 162 D & Y Corp. et al.,

                                Defendants.


STEWART D. AARON, United States Magistrate Judge:

       On May 6, 2018, attorney Soo Hyun Kim filed a Notice of Withdrawal of Counsel stating

that attorney Sanghoon Lee is no longer counsel for “Defendants.” (Notice, ECF No. 108.) The

Court construes this as a motion for Mr. Lee to withdraw. Despite conflicting information on the

docket, it appears that Mr. Lee previously was employed as an associate at the law firm of Kim &

Cha, LLP, where Mr. Kim is a partner. (See Kim Decl., ECF No. 112, ¶¶ 1, 8, 10 (referring to

associate previously assigned to this matter).) However, before the Court will grant the motion,

Mr. Kim must clarify whether his firm continues to represent each of the Defendants represented

by Mr. Lee. The Court notes that, in his recent Declaration, Mr. Kim identifies the group of

defendants he represents, which does not include three individuals for whom he is listed as

attorney of record on the docket, along with Mr. Lee. (Compare Kim Decl. ¶ 1 with Answer, ECF

No. 12, and Lee Notice of Appearance, ECF No. 22.) Those defendants are: Anthony Kim, Kyung

Chung and Eunsik Sun. Similarly, the law firm of Rivkin Radler LLP has appeared on behalf of the

Defendants identified by Kim in his Declaration, but not these three individuals. (See ECF Nos.

107, 109 & 110.)
      Case 1:19-cv-02431-AJN-SDA Document 119 Filed 06/19/20 Page 2 of 2



       Accordingly, it is hereby Ordered that, no later than Friday, June 26, 2020, Mr. Kim and/or

Rivkin Radler shall file a letter indicating the status of their representation of these three

individual defendants. By the same date, Mr. Kim shall update his contact information on ECF to

reflect the most up-to-date information for his law firm. Thereafter, the Court will decide the

pending motion to withdraw.

SO ORDERED.

DATED:        New York, New York
              June 19, 2020

                                                    ______________________________
                                                    STEWART D. AARON
                                                    United States Magistrate Judge




                                                2
